Order entered August 5, 2022




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-22-00370-CR

                   GERALD ALZONO JACKSON, Appellant

                                              V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 195th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F16-76031-N

                                        ORDER

      Before the Court is appellant’s July 29, 2022 motion for an extension of time

to file his brief. We GRANT the motion and ORDER the brief received on August

3, 2022 filed as of the date of this order.

                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE